UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6837


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES A. DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:11-cr-00032-RLV-DSC-1)


Submitted:   September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Davis, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; Jenny Grus
Sugar, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles A. Davis appeals the district court’s order denying

his Rule 60(b) motion and various other motions.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      United States v.

Davis, No. 5:11-cr-00032-RLV-DSC-1 (W.D.N.C. June 13, 2016).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           AFFIRMED




                                2